DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-23, 25-31, 33-42 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-23, 27-31, 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US# 2014/0301240 hereinafter referred to as Park) in view of Abraham et al. (US# 2012/0250543 hereinafter referred to as Abraham).

	RE Claim 21, Park discloses a method performed by an access point (AP) (See Park FIG 1; Background; Summary – AP), the method comprising: 
	transmitting, in a wireless local area network (WLAN), a null data packet announcement (NDPA) to a plurality of stations (See Park FIG 1; Background; Summary; [0030]-[0034] – AP sending NDPA 102), the NDPA including an indication of at least one resource unit of a bandwidth portion for which first feedback is requested (See Park FIG 1; Background; Summary; [0014], [0043] – NDPA indicating which grouping information/sub-carriers feedback is requested); 
	transmitting a null data packet (NDP) for measurement of a channel quality for the at least one resource unit (See Park FIG 1; Background; Summary; [0035]-[0036] – AP transmitting NDP 104); 
	receiving a first feedback response having an indication of the channel quality for the at least one resource unit (See Park [0038] – response/feedback can be VHT compressed beamforming frame which includes SNR, beamforming feedback matrix, etc…), from at least one of the plurality of stations (See Park FIG 1; Background; Summary; [0037]-[0039] – AP receiving feedback 115 from STA); and 
See Park FIG 1; Background; Summary; [0040], [0043]-[0044] – AP transmitting further polling to other STAs to receive feedback on the different carriers/sub-carriers that is to be measured/reported on; [0043]-[0044]- feedback from second/third/etc… STAs can be for different channels (i.e. resource units) but part of same frequency band (i.e. portion)).
	Park does not specifically disclose 
	Wherein the specific resource units are determined based on the first feedback response; and
	Receiving a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request.
	However, Abraham teaches of
	Wherein the specific resource units are determined based on the first feedback response (See Abraham FIG 4; [0072]-[0074], [0091] – AP transmitting second CSI poll to request additional feedback portion; AP transmitting second NDPA to same STA; in both cases the second poll/NDPA is based on the previously received feedback); and
	Receiving a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request (See Abraham FIG 4; [0072]-[0074], [0091] – STA sending back portion of CSI feedback based on the second request (i.e. second poll/NDPA)).

See Abraham Background; Summary).

	RE Claim 22, Park, modified by Abraham, discloses a method, as set forth in claim 21 above, wherein the indication of the channel quality is at least one of a signal to noise ratio (SNR), a signal to interference noise ratio (SINR), or modulation and coding (MCS) feedback (See Park FIG 1; Background; Summary; [0013] – i.e. SNR).  

	RE Claim 23, Park, modified by Abraham, discloses a method, as set forth in claim 21 above, wherein the bandwidth portion is less than a transmission bandwidth between the AP and the plurality of stations (See Park FIG 1; Background; Summary; [0043]-[0044] – communication bandwidth feedback is to be measured/reported on can be less than transmission bandwidth between AP and STAs).  

	RE Claim 27, Park, modified by Abraham, discloses a method, as set forth in claim 21 above, wherein the channel quality is at least one of a signal to noise ratio See Park FIG 1; Background; Summary; [0013] – i.e. SNR, CSI, etc…).  

	RE Claim 28, Park, modified by Abraham, discloses a method, as set forth in claim 21 above, wherein the channel quality is at least one of channel state information or explicit compressed channel state information (See Park FIG 1; Background; Summary; [0013] – i.e. CSI & compressed feedback).  

	RE Claim 29, Park discloses an access point (AP) comprising: 
	a processor configured to transmit, in a wireless local area network (WLAN), a null data packet announcement (NDPA) to a plurality of stations (See Park FIG 1; Background; Summary; [0030]-[0034] – AP sending NDPA 102), the NDPA including an indication of at least one resource unit of a bandwidth portion for which first feedback is requested (See Park FIG 1; Background; Summary; [0014], [0043] – NDPA indicating which grouping information/sub-carriers feedback is requested); 
	the processor further configured to send a null data packet (NDP) for measurement of a channel quality for the at least one resource unit (See Park FIG 1; Background; Summary; [0035]-[0036] – AP transmitting NDP 104); 
	a transceiver configured to receive a first feedback response having an indication of the channel quality for the at least one resource unit (See Park [0038] – response/feedback can be VHT compressed beamforming frame which includes SNR, beamforming feedback matrix, etc…), from at least one of the plurality of See Park FIG 1; Background; Summary; [0037]-[0039] – AP receiving feedback 115 from STA); and 
	the processor further configured to send a second feedback request for specific resource units of the bandwidth portion (See Park FIG 1; Background; Summary; [0040], [0043]-[0044] – AP transmitting further polling to other STAs to receive feedback on the different carriers/sub-carriers that is to be measured/reported on; [0043]-[0044]- feedback from second/third/etc… STAs can be for different channels (i.e. resource units) but part of same frequency band (i.e. portion)).  
	Park does not specifically disclose 
	Wherein the specific resource units are determined based on the first feedback response; and
	The transceiver further configured to receive a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request.
	However, Abraham teaches of
	Wherein the specific resource units are determined based on the first feedback response (See Abraham FIG 4; [0072]-[0074], [0091] – AP transmitting second CSI poll to request additional feedback portion; AP transmitting second NDPA to same STA; in both cases the second poll/NDPA is based on the previously received feedback); and
	Receiving a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second See Abraham FIG 4; [0072]-[0074], [0091] – STA sending back portion of CSI feedback based on the second request (i.e. second poll/NDPA)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Park, wherein the specific resource units are determined based on the first feedback response; and receiving a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request, as taught in Abraham. One is motivated as such in order to better handle determining channel feedback from multiple station devices (See Abraham Background; Summary).

	RE Claim 30, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above, wherein the indication of the channel quality is at least one of a signal to noise ratio (SNR), a signal to interference noise ratio (SINR), or modulation and coding (MCS) feedback (See Park FIG 1; Background; Summary; [0013] – i.e. SNR).  

	RE Claim 31, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above, wherein the bandwidth portion is less than a transmission bandwidth between the AP and the plurality of stations (See Park FIG 1; Background; Summary; [0043]-[0044] – communication bandwidth feedback is to be measured/reported on can be less than transmission bandwidth between AP and STAs).  

Claim 35, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above, wherein the channel quality is at least one of a signal to noise ratio (SNR), channel state information, a channel quality indicator, a precoding matrix indicator, or a rank indicator (See Park FIG 1; Background; Summary; [0013] – i.e. SNR, CSI, etc…).  

	RE Claim 36, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above, wherein the channel quality is at least one of channel state information or explicit compressed channel state information (See Park FIG 1; Background; Summary; [0013] – i.e. CSI & compressed feedback).

	RE Claim 37, Park, modified by Abraham, discloses a method, as set forth in claim 21 above, wherein a resource unit is a collection of resources that consist of time and space allocations (See Park [0123] – measuring sub-carrier).

	RE Claim 38, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above, wherein a resource unit is a collection of resources that consist of time and space allocations (See Park [0123] – measuring sub-carrier).

	RE Claim 39, Park discloses a station comprising: 
	a transceiver configured to receive a null data packet announcement (NDPA) (See Park FIG 1; Background; Summary; [0030]-[0034] – STA receiving NDPA 102), the NDPA including an indication of at least one resource unit of a bandwidth See Park FIG 1; Background; Summary; [0014], [0043] – NDPA indicating which grouping information/sub-carriers feedback is requested); 
	the transceiver further configured to receive a null data packet (NDP) for measurement of a channel quality for the at least one resource unit (See Park FIG 1; Background; Summary; [0035]-[0036] – STA receiving NDP 104); -6-6683298.1Applicant: InterDigital Patent Holdings, Inc.Application No.: 15/743,408
	a processor configured to transmit a first feedback response having an indication of the channel quality for the at least one resource unit (See Park [0038] – response/feedback can be VHT compressed beamforming frame which includes SNR, beamforming feedback matrix, etc…); 
	the transceiver further configured to receive a second feedback request for second feedback associated with specific resource units of the bandwidth portion (See Park FIG 1; Background; Summary; [0040], [0043]-[0044] – AP transmitting further polling to other STAs to receive feedback on the different carriers/sub-carriers that is to be measured/reported on; [0043]-[0044]- feedback from second/third/etc… STAs can be for different channels (i.e. resource units) but part of same frequency band (i.e. portion)).
	Park does not specifically disclose 
	wherein the specific resource units are based on the first feedback response; and 
	the processor further configured to send a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request.
	However, Abraham teaches of
See Abraham FIG 4; [0072]-[0074], [0091] – AP transmitting second CSI poll to request additional feedback portion; AP transmitting second NDPA to same STA; in both cases the second poll/NDPA is based on the previously received feedback); and
	the processor further configured to send a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request (See Abraham FIG 4; [0072]-[0074], [0091] – STA sending back portion of CSI feedback based on the second request (i.e. second poll/NDPA)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Park, wherein the specific resource units are based on the first feedback response; and the processor further configured to send a second feedback response including a compressed beamforming report for the specific resource units of the bandwidth portion indicated in the second feedback request, as taught in Abraham. One is motivated as such in order to better handle determining channel feedback from multiple station devices (See Abraham Background; Summary).

	RE Claim 40, Park, modified by Abraham, discloses a station, as set forth in claim 39 above, wherein the indication of the channel quality is at least one of a signal to noise ratio (SNR), a signal to interference noise ratio (SINR), or modulation and See Park FIG 1; Background; Summary; [0013] – i.e. SNR).  

	RE Claim 41, Park, modified by Abraham, discloses a station, as set forth in claim 39 above, wherein the channel quality is at least one of a signal to noise ratio (SNR), channel state information, a channel quality indicator, a precoding matrix indicator, or a rank indicator (See Park FIG 1; Background; Summary; [0013] – i.e. SNR, CSI, etc…).  

	RE Claim 42, Park, modified by Abraham, discloses a station, as set forth in claim 39 above, wherein a resource unit is a collection of resources that consist of time and space allocations (See Park [0123] – measuring sub-carrier).


Claims 25-26 & 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US# 2014/0301240 hereinafter referred to as Park) in view of Abraham et al. (US# 2012/0250543 hereinafter referred to as Abraham) and Ghosh et al. (US# 2016/0295581 hereinafter referred to as Ghosh).

	RE Claim 25, Park, modified by Abraham, discloses a method, as set forth in claim 21 above. Park, modified by Abraham, does not specifically disclose further comprising scheduling at least one of the plurality of stations to send the first feedback response, based on the first feedback request, in cascaded resources or at a time provided by the AP.
See Ghosh [0043] – AP scheduling STAs to send back feedback at according to certain schedule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless feedback system, as disclosed in Park, modified by Abraham, further comprising scheduling at least one of the plurality of stations to send the first feedback response, based on the first feedback request, in cascaded resources or at a time provided by the AP, as taught by Ghosh. One is motivated as such in order to improve wireless communication performance in high density deployment scenarios (See Ghosh Background).

	RE Claim 26, Park, modified by Abraham, discloses a method, as set forth in claim 25 above, wherein the first feedback request is sent utilizing the bandwidth portion, a bandwidth that is a subset of the bandwidth portion, or another bandwidth that is not within the bandwidth portion (See Park FIG 1; Background; Summary; [0043]-[0044] – i.e. utilizing first bandwidth or second bandwidth that is a subset of first bandwidth (i.e. sub-carriers utilized between AP and STAs)).  

	RE Claim 33, Park, modified by Abraham, discloses an access point, as set forth in claim 29 above. Park, modified by Abraham, does not specifically disclose wherein the AP schedules at least one of the plurality of stations to send the first feedback 
	However, Ghosh teaches of wherein the AP schedules at least one of the plurality of stations to send a first feedback response, based on a first feedback request, in cascaded resources or at a time provided by the AP (See Ghosh [0043] – AP scheduling STAs to send back feedback at according to certain schedule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless feedback system, as disclosed in Park, modified by Abraham, wherein the AP schedules at least one of the plurality of stations to send the first feedback response, based on the first feedback request, in cascaded resources or at a time provided by the AP, as taught by Ghosh. One is motivated as such in order to improve wireless communication performance in high density deployment scenarios (See Ghosh Background).

	RE Claim 34, Park, modified by Abraham, discloses an access point, as set forth in claim 33 above, wherein the first feedback request is sent utilizing the bandwidth portion, a bandwidth that is a subset of the bandwidth portion, or another bandwidth that is not within the bandwidth portion (See Park FIG 1; Background; Summary; [0043]-[0044] – i.e. utilizing first bandwidth or second bandwidth that is a subset of first bandwidth (i.e. sub-carriers utilized between AP and STAs)).  



Response to Arguments
	Applicant's arguments filed 05/10/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Abraham reference). 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477